DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
3.	The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.

(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the Office electronic filing system (EFS-Web.)

Drawings
4.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, providing a substrate, 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

	Claims 1-4, 6-15 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Steiner et al. (GB1507454).
	With respect to claim 1, Steiner et al. teaches a method of manufacturing a tamper-proof medium for thermal printing, the method comprising the following steps: 
a) providing a substrate, wherein the substrate comprises on at least one side a thermochromic coating layer comprising at least one halochromic leuco dye (Page 1, Line 32-Page 2, Line 2, Lines 25-48, Page 3, Line 61-Page 4, Line 7, Page 10, Claim 1),
b) providing a liquid treatment composition comprising at least one acid, and (Page 1, Line 32-Page 2, Line 2, Lines 25-48, Page 3, Line 6, Page 4, Line 7, Lines 19-24 and Page 5, Claim 1),

	With respect to claim 2, Steiner et al. teaches the substrate is selected from the group consisting of paper, cardboard, containerboard, plastic, cellophane, textile, wood, metal, glass, mica plate,and nitrocellulose, preferably paper, cardboard, containerboard, or plastic (Page 1, Lines 38-43 and Page 10, Claim 1).
	With respect to claim 3, Steiner et al. teaches the at least one halochromic leuco dye is colourless (Page 3, Line 67-Page 4, Line 7).
	With respect to claim 4, Steiner et al. teaches at least one halochromic leuco dye is selected from the group consisting of arylmethane phthalide dyes, quinone dyes, triarylmethane dyes, triphenylmethane dyes, fluoran dyes, phenothiazine dyes, rhodamine lactam dyes, spiropyran dyes, and mixtures thereof (Page 3, Line 67-Page 4, Line 7).
	With respect to claim 6, Steiner et al. teaches the thermochromic coating layer further comprises a colour developing agent (Page 1, Lines 35-40, Page 3, Line 61-Page 4, Line 7).
With respect to claim 7, Steiner et al. teaches the at least one acid is selected from the group consisting of hydrochloric acid, sulphuric acid, sulphurous acid, phosphoric acid, citric acid, oxalic acid, acetic acid, formic acid, sulphamic acid, tartaric acid, phytic acid, boric acid, succinic acid, suberic acid, benzoic acid, adipic acid, pimelic acid, azelaic acid, sebaic acid, isocitric acid, aconitic acid, propane-1,2,3-tricarboxylic acid, trimesic acid, glycolic acid, lactic acid, mandelic acid, acidic 
	With respect to claim 8, Steiner et al. teaches the liquid treatment composition further comprises a dye, a solvent-soluble dye, a pigment, a fluorescent dye, a phosphorescent dye, an ultraviolet absorbing dye, a near infrared absorbing dye, a thermochromic dye, a halochromic dye, metal ions, transition metal ions, lanthanides, actinides, magnetic particles, quantum dots, or a mixture thereof (Page 3, Lines 14-22).
With respect to claim 9, Steiner et al. teaches the liquid treatment composition comprises the at least one acid in an amount from 0.1 to 100 wt.-% (Page 5, Lines 27-35), based on the total weight of the liquid treatment composition.
	With respect to claim 10, Steiner et al. teaches the preselected pattern is a continuous layer, a pattern, a pattern of repetitive elements, and/or a repetitive combination(s) of elements, is a guilloche, a one- dimensional bar code, a two-dimensional bar code, a three-dimensional bar code, a QR-code, a dot matrix code, a security mark, a number, a letter, an alphanumeric symbol, a logo, an image, a shape, a signature, a design, or a combination thereof (Page 1, Lines 41-46).
	With respect to claim 11, Steiner et al. teaches the liquid treatment composition is applied by spray coating, inkjet printing, offset printing, flexographic printing, screen printing, plotting, contact stamping, rotogravure printing, spin coating, slot coating, curtain coating, slide bed coating, film press, metered film press, blade coating, brush coating, stamping and/or a pencil, and preferably by inkjet printing (stamping Page 1, Line 41-Page 2, Line 2).

	With respect to claim 13, Steiner et al. teaches the tamper-proof medium is a branded product, a security document, a non-secure document, a decorative product, a packaging, a container, a compact disc (CD), a digital video disc (DVD), a blue ray disc, a sticker, a label, a seal, a tag, a poster, a passport, a driving license, a bank card, a credit card, a bond, a ticket, a postage stamp, tax stamp, a banknote, a certificate, a brand authentication tag, a business card, a greeting card, a voucher, a tax banderol, a point-of- sale receipt, a plot, a fax, a continuous recording sheet or reel, or a wall paper (Page 1, Lines 6-31).
	With respect to claim 14, Steiner et al. teaches the tamper-proof medium for thermal printing according to claim 12, wherein the tamper-proof medium for thermal printing is suitable for use in security applications, in overt security elements, in covert security elements, in brand protection, in deviation prevention, in microlettering, in micro imaging, in decorative applications, in artistic applications, in visual applications, in packaging applications, in printing applications, in monitoring applications, or in track and trace applications (Page 1, Lines 35-48, Page 2, Lines 3-12).
	With respect to claim 15, Steiner et al. teaches the substrate is selected from the group consisting of paper, cardboard, containerboard, and plastic (Page 1, Lines 14-31, Page 2, Lines 40-48 and many references throughout the prior art).
	With respect to claim 19, Steiner et al. teaches the at least one acid is phosphoric acid (Page 4, Lines 19-20, 26).
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Steiner et al. (GB1507454) in view of Takano et al. (US Patent 9,789,721).
	With respect to claim 5, Steiner et al. teaches the claimed invention including a thermochromic coating layer (Page 1, Line 32-Page 2, Line 2, Lines 25-48, Page 3, Line 61-Page 4, Line 7, Page 10, Claim 1), however Steiner et al. does not explicitly disclose a thermochromic coating layer that comprises the at least one halochromic leuco dye in an amount from 1 to 60 wt.-%, based on the total weight of the thermochromic coating layer.
	Takano et al. teaches a recording material with a thermochromic coating layer that comprises the at least one halochromic leuco dye in an amount from 1 to 60 wt.-% (Column 7, Line 24-Column 8, Line 30), based on the total weight of the thermochromic coating layer.
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Steiner et al. to provide a halochromic leuco dye in an amount from 1 to 60 wt.-% as taught by Takano et al. to enhance color developability, enhance heat resistance and improve print density (Column 8, Lines 22-29).

With respect to claim 17, Takano et al. teaches the thermochromic coating layer further comprises a colour developing agent in an amount from 1 to 80 wt.-%, based on the total weight of the thermochromic coating layer (Page 5, Lines 27-35).
With respect to claim 18, Takano et al. teaches the thermochromic coating layer further comprises a colour developing agent in an amount from 40 to 60 wt.-%, based on the total weight of the thermochromic coating layer (Page 5, Lines 27-35).
With respect to claim 20, Steiner et al. teaches the claimed invention including a liquid treatment comprising at least one acid (Page 4, lines 19-34), however does not teach at least one acid in an amount from 10 to 50 wt.-%., based on the total weight of the liquid treatment composition.
Takano et al. teaches a liquid treatment with an acid in an amount from 10 to 50 wt.-%., based on the total weight of the liquid treatment composition (Column 14, Lines 24-48).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Steiner et al. to provide a liquid treatment with an acid in an amount from 10 to 50 wt.-%. as taught by Takano et al. to improve preservability of an image against chemicals and degradation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a.	Bollstrom et al. (WO 2016146458), Wehr et al. (US Patent 7,645,719) and Halbrook, Jr. (US Patent 6,245,711) teach recording mediums with security features.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISSA LIANA FERGUSON SAMRETH whose telephone number is (571)272-2163. The examiner can normally be reached M-F 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/Marissa Ferguson-Samreth/Examiner, Art Unit 2853